DETAILED ACTION
1. Applicant's response, filed 23 August 2022, has been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
2. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
3. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 August 2022 has been entered.
 
Claim Status
4. Claims 2-3, 14, 16, 18, 20 and 24 are cancelled.
Claims 1, 4-13, 15, 17, 19, 21-23 and 25-26 are currently pending.
Claims 6-11, 17, 19, 23 and 25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 30 April 2021.
Claims 1, 4-5, 12-13, 15, 21-22 and 26 are under examination herein.
Claims 1, 4-5, 12-13, 15, 21-22 and 26 are rejected.
Claims 1 and 12 are objected to.

Priority
5. The instant application claims the benefit of priority to U.S. Provisional Application No. 62/147,545 filed 14 April 2015 and U.S. Provisional Application No. 62/147,555 filed 14 April 2015. 
It is noted that claims 1, 12 and 21, and those claims dependent therefrom recite “detecting, in a biological sample from a patient having OV, indicators of differential expression, between cancer cells and normal cells, of at least one of (a) at least two nucleic acid sequences selected from the group consisting of SEQ ID NO: 1, SEQ ID NO: 7, SEQ ID NO: 21, SEQ ID NO: 25, SEQ ID NO: 27, SEQ ID NO: 29, SEQ ID NO: 31, SEQ ID NO: 41, SEQ ID NO: 47, SEQ ID NO: 56, SEQ ID NO: 64, SEQ ID NO: 70, SEQ ID NO: 81, SEQ ID NO: 96; (b) amino acid sequences encoded by the nucleic acid sequences of (a); or (c) sequences of at least two microRNAs selected from the group consisting of SEQ ID NO: 51, SEQ ID NO: 60, SEQ ID NO: 61, SEQ ID NO: 78, SEQ ID NO: 79, and SEQ ID NO: 80”. However, this limitation is not supported by the disclosure of U.S. Provisional Application No. 62/147,555 filed 14 April 2015. Therefore, the instant claims are not granted the claim to the benefit of priority to U.S. Provisional Application No. 62/147,555 filed 14 April 2015.
The claim to the benefit of priority to U.S. Provisional Application No. 62/147,545 filed 14 April 2015 is acknowledged. Therefore, the effective filing date of the invention is 14 April 2015.

Claim Objections
6. The objection to claim 26 is withdrawn in view of the claim amendments filed 23 August 2022. 

7. Claims 1 and 12 are objected to because of the following informalities:  
Claim 1: delete “and” at the end of line 13 as there should only be one conjunction between the steps of the method.
Claim 12: delete “and” at the end of line 13 as there should only be one conjunction between the steps of the method.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


8. Claims 21-22 and 26 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Any newly recited portions herein are necessitated by claim amendment.
Claim 21, and those claims dependent therefrom, recite “wherein the predicted length of survival or the predicted response to chemotherapy comprises: (1) detecting, in a biological sample from a patient having OV, indicators of differential expression, between cancer cells and normal cells, of at least one of (a) at least two nucleic acid sequences selected from the group consisting of SEQ ID NO: 1, SEQ ID NO: 7, SEQ ID NO: 21, SEQ ID NO: 25, SEQ ID NO: 27, SEQ ID NO: 29, SEQ ID NO: 31, SEQ ID NO: 41, SEQ ID NO: 47, SEQ ID NO: 56, SEQ ID NO: 64, SEQ ID NO: 70, SEQ ID NO: 81, and SEQ ID NO: 96; (b) amino acid sequences encoded by the at least two nucleic acid sequences of (a); or (c) at least two microRNA sequences selected from the group consisting of SEQ ID NO: 51, SEQ ID NO: 60, SEQ ID NO: 61, SEQ ID NO:78, SEQ ID NO: 79, and SEQ ID NO: 80; (2) applying a tensor decomposition algorithm to generate a weighted sum based on the value of the indicators of differential expression; and (3) determining, based on the weighted sum, a predicted length of survival of the patient or a predicted clinical response to chemotherapy for the patient”.  A predicted length of survival or predicted response to chemotherapy is a data value and it is unclear how a data value comprises a series of method steps rather than a particular data representation. Therefore, it is unclear if these steps are intended to recite a process by which the data value is or was obtained or are the data value itself. For examination purposes, it is interpreted that that the steps are intended to recite a process by which the data value is or was obtained. Furthermore, it is unclear if these steps are required to be performed as part of the claimed method in the administering step or if these steps are not required to be performed within the metes and bounds of the invention and merely serve as product-by-process limitations on the predicted length of survival or a predicted clinical response to chemotherapy that were utilized to previously the predicted length of survival or predicted clinical response to chemotherapy before using this data in the claimed invention. For examination purposes, it is interpreted that the instant claims do not require performing the above recited steps within the metes and bounds of the claimed invention and instead merely recite product-by-process limitations on the data identifying a predicted length of survival or a predicted clinical response to chemotherapy. It is suggested that if Applicant intends to have these limitations be performed as part of the claimed method then the claims should be amended to recite these limitations as active steps in the claimed method.

Response to Arguments
9. Applicant's arguments filed 23 August 2022 have been fully considered but they are not persuasive. Applicant asserts that amended claim 21 meets the requirements for definiteness (pg. 10, para. 2 of Applicant’s Remarks). This argument is not persuasive. Applicant’s amendments did not clarify the indefiniteness issues of the claim and instead resulted in further indefiniteness, as set forth in the above rejection. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

10. Claims 1, 4-5, 12-13, 15, 21-22 and 26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea and a law of nature without significantly more. Any newly recited portions herein are necessitated by claim amendment.
In accordance with MPEP § 2106, claims found to recite statutory subject matter (Step 1: YES) are then analyzed to determine if the claims recite any concepts that equate to an abstract idea, law of nature or natural phenomenon (Step 2A, Prong 1). In the instant application, the claims recite the following limitations that equate to one or more judicial exceptions: 
Claim 1 recites applying a tensor decomposition algorithm to generate a weighted sum based on the value of the indicators of differential expression; and determining, based on the weighted sum, a predicted length of survival of the patient or a predicted clinical response to chemotherapy for the patient.
Claim 4 recites wherein differential expression for the nucleic acid sequences is differential copy numbers of nucleic acid sequences in cancer cells relative to normal cells.
Claim 5 recites wherein the differential copy number is an increase in copy number in cancer cells relative to normal cells.
Claim 12 recites applying a tensor decomposition algorithm to generate a weighted sum based on the value of the indicators of differential copy numbers; and determining, based on the weighted sum, a predicted length of survival of the patient or a predicted clinical response to chemotherapy for the patient.
Claims 1, 12 and 21 recite that the administration of a chemotherapy treatment or treatment regimen is based on a predicted length of survival or a predicted clinical response to chemotherapy, which implicitly requires making a decision on the treatment to administer based on a predicted length of survival or a predicted clinical response to chemotherapy.
Claims 22 and 26 recite further limitations on the process by which the predicted length of survival or predicted clinical response to chemotherapy was previously determined. 
The recitations for applying a tensor decomposition algorithm to generate a weighted sum based on the value of the indicators of differential expression is a textual replacement for a specific series of mathematical calculations and formulas to be used when carrying this claimed step. Specifically, when viewed in the broadest reasonable interpretation in light of the specification, paras. [00109]-[00158] disclose the various mathematical formulas that are utilized to carry out the step of calculating a weighted sum based on the value of the indicators of differential expression. MPEP 2106.04(a).I sets forth that limitations which are textual replacements for formulas or limitation that require an act of calculating using mathematical methods fall within the “Mathematical concepts” grouping of abstract ideas. Therefore, the tensor decomposition algorithm step in the instant claims falls within the “Mathematical concepts” grouping of abstract ideas. Furthermore, under the broadest reasonable interpretation of the claims, it appears that these calculations can be carried out with pen and paper as claimed and therefore also fall under the “Mental processes” grouping of abstract ideas.
The limitations for estimating a predicted length or survival or predicted clinical response to chemotherapy, deciding on a treatment based on the predicted length of survival or predicted clinical response and comparing copy number values to reference values are similar to the concepts of collecting and comparing known information in Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1067, 100 USPQ2d 1492, 1500 (Fed. Cir. 2011), a mental process that a neurologist should follow when testing a patient in In re Meyer, 688 F.2d 789, 791-93, 215 USPQ 193, 194-96 (CCPA 1982), and comparing information regarding a sample or test to a control or target data in Univ. of Utah Research Found. v. Ambry Genetics Corp. (774 F.3d 755, 113 U.S.P.Q.2d 1241 (Fed. Cir. 2014)) and Association for Molecular Pathology v. USPTO (689 F.3d 1303, 103 U.S.P.Q.2d 1681 (Fed. Cir. 2012)) that the courts have identified as concepts that can be practically performed in the human mind. Therefore, these limitations fall under the “Mental process” groupings of abstract ideas. 
In addition, the claims recite a correlation between the copy numbers of genes in cells with the predicted survival or clinical response to chemotherapy that is similar to the correlation between the presence of myeloperoxidase in a bodily sample (such as blood or plasma) and cardiovascular disease risk in Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1361, 123 USPQ2d 1081, 1087 (Fed. Cir. 2017) and the natural relationship between a patient’s CYP2D6 metabolizer genotype and the risk that the patient will suffer QTc prolongation after administration of a medication called iloperidone in Vanda Pharmaceuticals Inc. v. West-Ward Pharmaceuticals, 887 F.3d 1117, 1135-36, 126 USPQ2d 1266, 1281 (Fed. Cir. 2018) that the courts have identified as being laws of nature. As such, claims 1, 4-5, 12-13, 15, 21-22 and 26 recite an abstract idea and a law of nature (Step 2A, Prong 1: YES). 
Claims found to recite a judicial exception under Step 2A, Prong 1 are then further analyzed to determine if the claims as a whole integrate the recited judicial exception into a practical application or not (Step 2A, Prong 2). This judicial exception is not integrated into a practical application because the claims do not recite an additional element that reflects an improvement to technology or applies or uses the recited judicial exception to effect a particular treatment for a condition. Rather, the instant claims recite additional elements that amount to insignificant extra-solution activity or mere instructions to apply the recited judicial exception via a generic treatment. Specifically, the claims recite the following additional elements:
Claim 1 recites detecting, in a biological sample from a patient having OV, indicators of differential expression, between cancer cells and normal cells, of at least one of (a) at least two nucleic acid sequences selected from the group consisting of SEQ ID NO: 1, SEQ ID NO: 7, SEQ ID NO: 21, SEQ ID NO: 25, SEQ ID NO: 27, SEQ ID NO: 29, SEQ ID NO: 31, SEQ ID NO: 41, SEQ ID NO: 47, SEQ ID NO: 56, SEQ ID NO: 64, SEQ ID NO: 70, SEQ ID NO: 81, SEQ ID NO: 96; (b) amino acid sequences encoded by the nucleic acid sequences of (a); or (c) sequences of at least two microRNAs selected from the group consisting of SEQ ID NO: 51, SEQ ID NO: 60, SEQ ID NO: 61, SEQ ID NO: 78, SEQ ID NO: 79, and SEQ ID NO: 80.
Claim 12 recites detecting, in a biological sample from a patient having OV, indicators of differential copy numbers, between cancer cells and normal cells, of at least one of (a) at least two nucleic acid sequences selected from the group consisting of SEQ ID NO: 1, SEQ ID NO: 7, SEQ ID NO: 21, SEQ ID NO: 25, SEQ ID NO: 27, SEQ ID NO: 29, SEQ ID NO: 31, SEQ ID NO: 41, SEQ ID NO: 47, SEQ ID NO: 56, SEQ ID NO: 64, SEQ ID NO: 70, SEQ ID NO: 81, SEQ ID NO: 96; (b) amino acid sequences encoded by the nucleic acid sequences of(a); or (c) sequences of at least two microRNAs selected from the group consisting of SEQ ID NO: 51, SEQ ID NO: 60, SEQ ID NO: 61, SEQ ID NO: 78, SEQ ID NO: 79, and SEQ ID NO: 80.
Claim 13 recites wherein the nucleic acid sequences are selected from SEQ ID NO: 31, SEQ ID NO: 41, SEQ ID NO: 39, SEQ ID NO: 64, SEQ ID NO: 70; or SEQ ID NO: 56, SEQ D NO: 62, SEQ ID NO: 7, SEQ ID NO: 21, SEQ ID NO: 25, SEQ ID NO: 27.
Claim 15 recites wherein copy numbers of the nucleic acid sequences are selected from SEQ ID NO: 56, SEQ ID NO: 62, SEQ ID NO: 7, SEQ ID NO: 21, SEQ ID NO: 25, SEQ ID NO: 27; SEQ ID NO 31, SEQ ID NO: 41, SEQ ID NO: 39, SEQ ID NO: 64, or SEQ ID NO: 70.
Claims 1, 12 and 21 recite administering a chemotherapy treatment or treatment regimen to the subject/patient having OV based on the predicted length of survival or the predicted clinical response to chemotherapy for the patient.
The steps for detecting indicators of differential expression equate to mere data gathering activity as these steps equate to steps of performing clinical tests to obtain input for an equation or determining the level of biomarkers in a biological sample that the courts have identified as mere data gathering activity in In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28 (Fed. Cir. 1989), Mayo, 566 U.S. at 79, 101 USPQ2d at 1968 and PerkinElmer, Inc. v. Intema Ltd., 496 Fed. App'x 65, 73, 105 USPQ2d 1960, 1966 (Fed. Cir. 2012). The step for administering a treatment does state that the treatment is a chemotherapy treatment, however, the step merely applies the treatment in a generic way that merely recites the idea of the solution without any details of how the solution is accomplished. MPEP 2106.04(d)(2) sets forth that the particularity or generality of the treatment factor includes consideration of not only that the treatment is particular but also that the treatment integrates the mental analysis step in the practical application in more than a generic way. Furthermore, MPEP 2106.05(f) sets forth that generically reciting an effect of the judicial exception or claims every mode of accomplishing that effect amounts to merely adding the words “apply it”. Specifically, there is no indication of how this administration would be altered or changed based on different types of clinical responses or predicted lengths of survival in the claims. Eisenhauer et al. (European Journal of Cancer 2009, vol. 45, pgs. 228-247; newly cited) discloses a series of criteria that are utilized in order to determine the type of response after treatment for cancer with solid tumors and further provides particular definitions for different types of responses and what they mean (pg. 232, col. 1, para. 3 to pg. 236, col. 1, para. 2; Tables 1-3). Eisenhauer discloses that there are several different categories of response in this standard, including complete response, partial response, progressive disease and stable disease (pg. 232, col. 2, last para. to pg. 233, col. 1, para. 1). Obviously, each of these kinds of responses would result in a different outcome in the effect of the administration. However, this effect is not captured within the claim. Therefore, it does not appear that the judicial exception is really integrated into a practical application. Therefore, the additional elements of the claims do not integrate the recited judicial exception(s) into a practical application. As such, claims 1, 4-5, 12-13, 15, 21-22 and 26 are directed to an abstract idea and a law of nature (Step 2A, Prong 2: NO).
Claims found to be directed to a judicial exception are then further evaluated to determine if the claims recite an inventive concept that provides significantly more than the judicial exception itself (Step 2B). The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims recite additional elements that equate to mere instructions to apply the recited exception in a generic way or well-understood, routine and conventional activity. The instant claims recite the following additional elements:
Claim 1 recites detecting, in a biological sample from a patient having OV, indicators of differential expression, between cancer cells and normal cells, of at least one of (a) at least two nucleic acid sequences selected from the group consisting of SEQ ID NO: 1, SEQ ID NO: 7, SEQ ID NO: 21, SEQ ID NO: 25, SEQ ID NO: 27, SEQ ID NO: 29, SEQ ID NO: 31, SEQ ID NO: 41, SEQ ID NO: 47, SEQ ID NO: 56, SEQ ID NO: 64, SEQ ID NO: 70, SEQ ID NO: 81, SEQ ID NO: 96; (b) amino acid sequences encoded by the nucleic acid sequences of (a); or (c) sequences of at least two microRNAs selected from the group consisting of SEQ ID NO: 51, SEQ ID NO: 60, SEQ ID NO: 61, SEQ ID NO: 78, SEQ ID NO: 79, and SEQ ID NO: 80.
Claim 12 recites detecting, in a biological sample from a patient having OV, indicators of differential copy numbers, between cancer cells and normal cells, of at least one of (a) at least two nucleic acid sequences selected from the group consisting of SEQ ID NO: 1, SEQ ID NO: 7, SEQ ID NO: 21, SEQ ID NO: 25, SEQ ID NO: 27, SEQ ID NO: 29, SEQ ID NO: 31, SEQ ID NO: 41, SEQ ID NO: 47, SEQ ID NO: 56, SEQ ID NO: 64, SEQ ID NO: 70, SEQ ID NO: 81, SEQ ID NO: 96; (b) amino acid sequences encoded by the nucleic acid sequences of(a); or (c) sequences of at least two microRNAs selected from the group consisting of SEQ ID NO: 51, SEQ ID NO: 60, SEQ ID NO: 61, SEQ ID NO: 78, SEQ ID NO: 79, and SEQ ID NO: 80.
Claim 13 recites wherein the nucleic acid sequences are selected from SEQ ID NO: 31, SEQ ID NO: 41, SEQ ID NO: 39, SEQ ID NO: 64, SEQ ID NO: 70; or SEQ ID NO: 56, SEQ D NO: 62, SEQ ID NO: 7, SEQ ID NO: 21, SEQ ID NO: 25, SEQ ID NO: 27.
Claim 15 recites wherein copy numbers of the nucleic acid sequences are selected from SEQ ID NO: 56, SEQ ID NO: 62, SEQ ID NO: 7, SEQ ID NO: 21, SEQ ID NO: 25, SEQ ID NO: 27; SEQ ID NO 31, SEQ ID NO: 41, SEQ ID NO: 39, SEQ ID NO: 64, or SEQ ID NO: 70. 
Claims 1, 12 and 21 recite administering a chemotherapy treatment or treatment regimen to the subject/patient having OV based on the predicted length of survival or the predicted clinical response to chemotherapy for the patient.
The limitation for administering a treatment equates to mere instructions to apply the judicial exception in a generic way because the treating step is so generically recited.  Specifically, there is no indication of how this administration would be altered or changed based on different types of clinical responses or predicted lengths of survival in the claims. Eisenhauer et al. (European Journal of Cancer 2009, vol. 45, pgs. 228-247; newly cited) discloses a series of criteria that are utilized in order to determine the type of response after treatment for cancer with solid tumors and further provides particular definitions for different types of responses and what they mean (pg. 232, col. 1, para. 3 to pg. 236, col. 1, para. 2; Tables 1-3). Eisenhauer discloses that there are several different categories of response in this standard, including complete response, partial response, progressive disease and stable disease (pg. 232, col. 2, last para. to pg. 233, col. 1, para. 1). Obviously, each of these kinds of responses would result in a different outcome in the effect of the administration. However, this effect is not captured within the claim. MPEP 2106.05(f) discloses that mere instructions to apply the judicial exception cannot provide an inventive concept to the claims. Regarding the steps for detecting the indicators of differential expression, the instant specification discloses that the expression values are determined using Affymetrix microarray probes in para. [00313], which are commercially available probe sets. Furthermore, the courts have indicated that determining the level of a biomarker by any means or detecting DNA or enzymes in a sample are well-understood, routine and conventional activities in Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017) and Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157). The additional elements do not comprise an inventive concept when considered individually or as an ordered combination that transforms the claimed judicial exception into a patent-eligible application of the judicial exception. Therefore, the claims do not amount to significantly more than the judicial exception itself (Step 2B: No). As such, claims 1, 4-5, 12-13, 15, 21-22 and 26 are not patent eligible.

Response to Arguments
Applicant's arguments filed 23 August 2022 have been fully considered but they are not persuasive. 
11. Applicant asserts that claims 1, 12 and 21 are patent eligible because the claims integrate the judicial exception into a practical application that affects a particular treatment for a particular disease because the claims recite administering a chemotherapy treatment or treatment regimen based on the predicted length of survival or the predicted clinical response to chemotherapy for the patient (pg. 10, para. 4 to pg. 12, para. 1 of Applicant’s Remarks). This argument is not persuasive.
The step for administering a treatment does state that the treatment is a chemotherapy treatment, however, the step merely applies the treatment in a generic way that merely recites the idea of the solution without any details of how the solution is accomplished. MPEP 2106.04(d)(2) sets forth that the particularity or generality of the treatment factor includes consideration of not only that the treatment is particular but also that the treatment integrates the mental analysis step in the practical application in more than a generic way. Furthermore, MPEP 2106.05(f) sets forth that generically reciting an effect of the judicial exception or claims every mode of accomplishing that effect amounts to merely adding the words “apply it”. Specifically, there is no indication of how this administration would be altered or changed based on different types of clinical responses or predicted lengths of survival in the claims. Eisenhauer et al. (European Journal of Cancer 2009, vol. 45, pgs. 228-247; newly cited) discloses a series of criteria that are utilized in order to determine the type of response after treatment for cancer with solid tumors and further provides particular definitions for different types of responses and what they mean (pg. 232, col. 1, para. 3 to pg. 236, col. 1, para. 2; Tables 1-3). Eisenhauer discloses that there are several different categories of response in this standard, including complete response, partial response, progressive disease and stable disease (pg. 232, col. 2, last para. to pg. 233, col. 1, para. 1). Obviously, each of these kinds of responses would result in a different outcome in the effect of the administration. However, this effect is not captured within the claim. Therefore, it does not appear that the judicial exception is really integrated into a practical application.

Conclusion
12. No claims are allowed.

13. It is noted that claims 1-2, 4-5, 12-13, 15, 21-22 and 26 are free from the prior art for the same reasons set forth in the Office action mailed 16 July 2021.

E-mail Communications Authorization
14. Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Inquiries
15. Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA M. WISE whose telephone number is (571)272-2249.  The examiner can normally be reached on M-F 7:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on 5712729047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLIVIA M. WISE/Primary Examiner, Art Unit 1672